DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 6 is objected to because of the following informalities:  “the first node” should be –the second node--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-12, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. No. 2021/0264857 A1 to Wang et al.
As to claim 1, Wang discloses a pixel driving circuit (Fig. 1, paragraph 0056, pixel (111)), comprising:
a first power signal terminal and a second power signal terminal, wherein the first power signal terminal receives a first voltage signal, and the second power signal terminal receives a second voltage signal (Fig. 4, paragraph 0057, where the first and second voltages are high power supply voltage (ELVDD) and low power supply voltage (ELVSS));
a driving transistor, configured to provide a driving current in a light-emitting stage, wherein a gate of the driving transistor is connected to a first node, a first end of the driving transistor is connected to a second node, and a second end of the driving transistor is connected to a third node (Fig. 4, paragraph 0070, where driving transistor (T2) has a gate connected to a first node (N12), an end connected to a second node (N11) and an end connected to a third node (N13));
a light-emitting component, connected in series between the driving transistor and the second power signal terminal and configured to emit light in response to the driving current (Fig. 4, paragraph 0070, where OLED (112) is the light-emitting component);
a light-emitting controller, connected in series between the first power signal terminal and the light-emitting component, wherein a control terminal of the light-emitting controller is connected to a first output terminal of a light-emitting control circuit (Fig. 4, paragraph 0070, where transistor (T6) is the light-emitting controller); and
a bias unit, electrically connected between the third node and a second output terminal of the light-emitting control circuit, and in response to a first control signal, configured to transmit a first signal outputted by the light-emitting control circuit to the third node to adjust a bias state of the driving transistor (Fig. 4, paragraph 0070, where bias transistor (T81) is the bias unit).
As to claim 2, Wang discloses the pixel driving circuit, further including:- 59 -Client Ref No.: GP20201931US00
Attorney Docket No.: 00189.0458.OOUSa compensation unit, connected in series between the first node and the third node and configured to detect and self-compensate a deviation of a threshold voltage of the driving transistor (Fig. 4, paragraph 0070, where compensation transistor (T3) is compensation unit).
As to claim 3, Wang discloses the pixel driving circuit, wherein:
the compensation unit includes a first transistor (Fig. 4, paragraph 0070, compensation transistor (T3)), wherein:
the first transistor includes an oxide transistor, and a first end of the first transistor is connected to the first node, a second end of the first transistor is connected to the third node, and a control terminal of the first transistor is connected to a second control signal terminal (Fig. 4, paragraphs 0070-0072, where transistor (T3) is an NMOS transistor, one end is connected to first node (N12), the other end is connected to node (N13), and the gate is connected to scan line (SL31)).
As to claim 4, Wang discloses the pixel driving circuit, wherein:
the bias unit includes a second transistor, wherein a first end of the second transistor is connected to the third node, a second end of the second transistor is connected to the second output terminal of the light-emitting control circuit, and a control terminal of the second transistor is connected to a first control signal terminal (Fig. 4, paragraph 0074, where bias transistor (T81) has an end connected to node (N13), an end connected to bias voltage (Vb), and the gate is connected to scan line (SL41)).
As to claim 5, Wang discloses the pixel driving circuit, wherein:
the compensation unit and the bias unit are multiplexed as a reset unit for the first node, and are configured to reset the first node (Fig. 4, paragraphs 0072-0074, where compensation transistor (T3) and bias transistor (T81) are controlled by the signals from scan lines (S31, S41)).
As to claim 6, Wang discloses the pixel driving circuit, further including:
a power voltage writing unit, wherein the power voltage writing unit includes a third transistor connected in series between the first power signal terminal and the first node, and a control terminal of the third transistor is electrically connected to a third output terminal of the light-emitting control circuit (Fig. 4, paragraphs 0070-0073, where transistor (T5) is the power voltage writing unit, with one end connected to voltage (ELVDD), another end connected to node (N11), and the gate connected to emission control line (EL1)).
As to claim 7, Wang discloses the pixel driving circuit, wherein:
the light-emitting control circuit includes a plurality of cascaded light-emitting control circuit units (Fig. 1 and 4, paragraphs 0056 and 0070, where pixels (111, 111a) includes a plurality of emission transistors (T6)); and
the third output terminal of the light-emitting control circuit is multiplexed as the first output terminal of the light-emitting control circuit (Fig. 4, paragraph 0073, where emission control line (EL1) controls emission transistors (T5, T6) with emission control signal (EC1)), or 
the third output terminal of the light-emitting control circuit and the first output terminal of the light-emitting control circuit correspond to output terminals of the light-emitting control circuit units at different levels, respectively.
As to claim 8, Wang discloses the pixel driving circuit, wherein:
the light-emitting controller includes a fourth transistor connected in series between the light-emitting component and the third node, wherein a control terminal of the fourth transistor is electrically connected to the first output terminal of the light-emitting control circuit (Fig. 4, paragraphs 0070-0073, where transistor (T6) is connected to OLED (112) and node (N13), and the gate is connected to emission control lines (EL1)).
As to claim 9, Wang discloses the pixel driving circuit, wherein:
the second output terminal of the light-emitting control circuit is multiplexed as the first output terminal of the light-emitting control circuit (Fig. 4, paragraph 0073, where transistor (T6) is controlled by emission control line (EL1)).
As to claim 10, Wang discloses the pixel driving circuit, wherein:
the bias unit and the light-emitting controller are multiplexed as a reset unit for the light-emitting component to reset the light-emitting component (Fig. 4, paragraphs 0073-0074, where bias transistor (T81) is controlled by scan line (SL41) and transistor (T6) is controlled by emission control line (EL1)).
As to claim 11, Wang discloses the pixel driving circuit, further including:
a reset unit for the first node and a reset unit for the light-emitting component, wherein:
the reset unit for the first node includes a fifth transistor, and the reset unit for the light-emitting component includes a sixth transistor (Fig. 4, paragraphs 0072-0074, where transistors (T4, T7) are the reset units),
a first end of the fifth transistor is connected to the first node, a second end of the fifth transistor is connected to a first reset signal terminal, and a control terminal of the fifth transistor is connected to a third control signal terminal (Fig. 4, paragraphs 0072-0079, where one end of transistor (T4) is connected to node (N12), another end is connected to initialization voltage (VINT), and the gate is connected to scan line (SL11)),
a first end of the sixth transistor is connected to a first end of the light-emitting component, a second end of the sixth transistor is connected to the first reset signal terminal, and a control terminal of the sixth transistor is connected to a first control signal terminal (Fig. 4, paragraphs 0074-0081, where one end of transistor (T7) is connected to OLED (112), another end is connected to initialization voltage (AINT), and the gate is connected to scan line (SL41)), and
a second end of the light-emitting component is electrically connected to the second power signal terminal (Fig. 4, paragraph 0075, where OLED (112) is connected to voltage (ELVSS)).
As to claim 12, Wang discloses the pixel driving circuit, wherein:
the light-emitting control circuit includes a plurality of cascaded light-emitting control circuit units (Fig. 1 and 4, paragraphs 0056 and 0070, where pixels (111, 111a) includes a plurality of emission transistors (T6)); and
the first output terminal of the light-emitting control circuit and the second output terminal of the light-emitting control circuit correspond to output terminals of the light-emitting control circuit units at different levels, respectively (Fig. 1 and 4, paragraphs 0056-0060 and 0073, where emission control lines (EL1-Eln) control transistors (T6)).
As to claim 15, Wang discloses the pixel driving circuit, further including:
a data writing unit, configured to write a data signal into the driving transistor (Fig. 4, paragraph 0071, where transistor (T1) is the data writing unit).
As to claim 16, Wang discloses the pixel driving circuit, wherein:
the data writing unit includes a seventh transistor, wherein a first end and a second end of the seventh transistor are connected in series between a data signal terminal and the second node, and a control terminal of the seventh transistor is connected to a fourth control signal terminal (Fig. 4, paragraphs 0070-0076, where transistor (T1) is connected to data line (DL1) and node (N11), and the gate is connected to scan line (SL21)); or
the data writing unit includes an eighth transistor, a ninth transistor, and a third capacitor, wherein:
a first end of the eighth transistor is connected to a data signal terminal, a second end of the eighth transistor is connected to a first end of the third capacitor, a second end of the third capacitor is connected to the first node, and a control terminal of the eighth transistor is connected to a fourth control signal terminal, and
a first end and a second end of the ninth transistor are connected in series between an initialization signal terminal and the second end of the eighth transistor, and a control terminal of the ninth transistor is connected to the second output terminal of the light-emitting control circuit.
As to claim 17, Wang discloses limitations similar to claim 1.  In addition, Wang discloses a display panel comprising: a pixel driving circuit (Fig. 1, paragraphs 0054-0056, display panel (110), pixel (111)).
As to claim 18, Wang discloses a driving method of a display panel, comprising:
providing a display panel including a driving transistor, a data writing unit, a compensation unit, a light-emitting controller, a bias unit, and a light-emitting component (Fig. 1 and 4, paragraphs 0054 and 0070, display panel (110), driving transistor (T2), data writing unit (T1), compensation unit (T3), light-emitting controller (T6), bias unit (T81), light-emitting component (112)) wherein:
the driving transistor is configured to provide a driving current in a light-emitting stage, wherein a gate of the driving transistor is connected to a first node, a first end of the driving transistor is connected to a second node, and a second end of the driving transistor is connected to a third node (Fig. 4, paragraph 0070, where driving transistor (T2) has a gate connected to a first node (N12), an end connected to a second node (N11) and an end connected to a third node (N13)),
the light-emitting controller is connected in series between the driving transistor and the light-emitting component, wherein a control terminal of the light-emitting controller is connected to a first output terminal of a light-emitting control circuit (Fig. 4, paragraph 0070, where transistor (T6) is the light-emitting controller),
the bias unit is electrically connected between the third node and a second output terminal of the light-emitting control circuit (Fig. 4, paragraph 0070, where bias transistor (T81) is the bias unit);
in a first bias stage of a driving cycle of the display panel, in response to a first control signal, transmitting, by the bias unit, a first signal outputted by the light-emitting control circuit to the third node to adjust a bias state of the driving transistor (Fig. 4, paragraph 0074, where bias transistor (T81), in response to scan signal (GB1), connects an electrode such that node (N13) receives bias voltage (Vb));
in a data writing stage of the driving cycle of the display panel, providing, by the data writing unit, a data signal for the driving transistor, and detecting and self-compensating, by the compensation unit, a deviation of a threshold voltage of the driving transistor (Fig. 4, paragraphs 0071-0078, where transistor (T1) transfers data voltage (SDT) for driving transistor (T2), and compensation transistor (T3) compensates for variance of a threshold voltage of the driving transistor (T2)); and
in the light-emitting stage of the driving cycle of the display panel, in response to the driving current, emitting light by the light-emitting component (Fig. 4, paragraph 0076, where OLED (112) emits light in response to the data voltage (SDT)).
As to claim 20, Wang discloses the driving method, further including:
a reset stage, configured to reset the first node (Fig. 4, paragraph 0072, where transistor (T4) resets node (N12)).
Allowable Subject Matter
Claims 13, 14, 19 and 21-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “a holding unit, connected in series between the first power signal terminal and the bias unit and configured to maintain an adjusted bias voltage”, in combination with the other limitations set forth in claim 13.
Claim 14 is dependent on claim 13.
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “a second bias stage, wherein the second bias stage is located after the first bias stage, and is configured to maintain the bias state of the driving transistor”, in combination with the other limitations set forth in claim 19.
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “in a same driving cycle, the reset stage is performed before the data writing stage, and the first bias stage is located between the reset stage and the data writing stage”, in combination with the other limitations set forth in claim 21.
Claims 22, 23, 27 and 28 are dependent on claim 21.
The prior art of record, alone, or in combination, fail to teach, disclose, or render obvious, “in a same driving cycle, the first bias stage and the reset stage are simultaneously performed”, in combination with the other limitations set forth in claim 24.
Claim 25 is dependent on claim 24.
The prior art of record alone, or in combination, fail to teach, disclose, or render obvious, “in a same driving cycle, the first bias stage is performed before the reset stage”, in combination with the other limitations set forth in claim 26.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/Primary Examiner, Art Unit 2627